UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4961



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE D. COAKLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-96-26-BO)


Submitted:   October 28, 1997             Decided:   December 3, 1997


Before ERVIN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence D. Coakley, Appellant Pro Se. Jane H. Jolly, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following a jury trial, Clarence D. Coakley was convicted of

one count of conspiracy to possess with intent to distribute and to

distribute cocaine and cocaine base, in violation of 21 U.S.C. §

846 (1994), and two counts of distribution of cocaine base, in vio-

lation of 21 U.S.C. § 841(a)(l) (1994). The court sentenced him to
life plus 360 months. Proceeding pro se, Coakley appealed, claiming

that the district court improperly denied his motion to compel dis-

covery, that the government improperly withheld exculpatory mate-

rials in violation of Brady v.   Maryland, 373 U.S. 83 (1963), and
that he was prosecuted on an invalid indictment. We find no merit

to his claims. Consequently, we affirm.

     Coakley failed to specify any information that was withheld.
The record does not show that the government ultimately failed to

provide any of the information Coakley sought in his motion to

compel, nor does the record support Coakley's claim that the gov-
ernment withheld Brady materials. His claim that he was improperly

prosecuted upon an indictment that was not returned by a federal
grand jury also is unsupported by the record.

     Consequently, we affirm Coakley's convictions. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED



                                 2